TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00112-CV



                                   Dr. James Jones, Appellant

                                                 v.

                               Angelo State University, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
       NO. C-110272-C, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due June 6, 2014. On counsel’s motion,

the time for filing was extended to July 9, 2014. Appellant’s counsel has now filed a second motion

requesting that the Court extend the time for filing appellant’s brief an additional sixty days. We

grant the motion for extension of time and order appellant to file a brief no later than September 8,

2014. No further extension of time will be granted and failure to comply with this order may result

in the dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on July 3, 2014.



Before Justices Puryear, Pemberton, and Field